— In an action pursuant to RPAPL article 15 *1073to determine claims to real property, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Velsor, J.), entered February 2,1982, which (1) held that the Nassau County Administrative Code (L 1939, ch 272) governs the conveyance of a Nassau County Treasurer’s deed, (2) held that the conveyance of a tax deed by the Treasurer of Nassau County on March 23,1977 to one Carmine Ribaudo, plaintiff’s predecessor in title, did not extinguish the tax liens of the defendant City of Long. Beach accruing prior to the conveyance of the Nassau County Treasurer’s deed, (3) denied plaintiff’s motion for summary judgment and (4) granted summary judgment to the defendant City of Long Beach and dismissed the complaint. Order and judgment affirmed,' with costs (see Kings Park Butcher Shop v City of Long Beach, 96 AD2d 1072 [No. 4]). Plaintiff’s time to redeem is extended until 30 days after service upon it of a copy of the order to be made hereon, with notice of entry. Titone, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.